Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The reply filed on 08/19/2022 is noted.  Examiner acknowledges the previous interview request, and at this time, suggests that applicant review the remaining issues in the current office action, and to contact examiner (if needed), to explore further claim adjustments to satisfy the outstanding concerns in the office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,7-12,14-17,19,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the relationship between “subtasks of the different ones of the multiple independent neural networks”, and the claimed “multiple independent neural networks”, the claimed “portion of the multiple independent neural networks”, and at what juncture of the “detected two types of objects” and their associated loss constrained subtasks.  It is not clear, in the claim “subtasks of the different ones”, if it is 1) different neural networks with the same subtasks 2)which neural networks with different subtasks 3) neural networks with the already detected two types of objects with the subtasks; etc.  For prior art examination purposes only, examiner will interpret “subtasks of the different ones” to be, detected objects with similar subtasks in different sections/different neural networks.  Correction and clarification is required.

Allowable Subject Matter

Claims 1-4,7-12,14-17,19,20 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  As per the independent claims, a representative piece of prior art, Shingenaka (20170286810) does not expressly or inherently teach the limitations of “training multiple independent neural networks, such that at least some of the multiple sub-tasks correspond to different ones of the multiple independent neural networks,” as recited independent claims 1, 12 and 14, as well as the limitations of “training a neural network having multiple divergent branches therein, such that at least some of the multiple sub-tasks correspond to different ones of the multiple divergent branches of the neural network,” as recited in independent claim 15.  Shingenaka (para 0057-0059) fail to disclose certain sub-tasks specifically corresponding to different ones of multiple independent neural networks, or certain sub-tasks specifically corresponding to different ones of multiple divergent branches of a neural network, and fails to disclose that training comprises training at least a portion of the multiple independent neural networks to detect at least two types of objects having at least one spatial relationship with each other, and wherein the at least one spatial relationship comprises at least one containment relationship.  Shingenaka teaches “the input is of images containing any image, and identifying objects through the layers — para 0080, and para 0033, including spatial such as position — para 0025,” as well as “the position of the eye — para 0025, is within a fixed distance.  These cited portions of Shingenaka teaches detecting eye “position,” but does not teach or disclose detecting “at least two types of objects” specifically having “at least one spatial relationship with each other.” Moreover, while the Office Action alleges that “the position of the eye... is within a fixed distance,” and fails to disclose or mention the use of at least one “at least one containment relationship” in any capacity, let alone as explicitly arranged in connection with the other limitations of the independent claims. MPEP §2143.03 requires that “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art.” /n re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). Consequently, considering all words in the independent claims (particularly, the limitations noted above), Shingenaka fails to teach these limitations.

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
See below for prior art, toward claim and specification elements:

Thornton et al (20190156179) teaches subnetwork tasks (0017, 0019, 0022), with backpropagation, and error (para 0025) , para 0033, 0334.

Paschalakis et al (20180315193) teaches CNN, DNN, and normalizing images independent of the networks (para 0091) with backpropagation (para 0014).

Yehezkel (20180322365) teaches backprogagation with loss function  in neural networks – para 0241

Ceccaldi et al (20190287292) teaches neural networks using backpropagation using subnets for local regions and a bigger net for the entire area, as well as unsupervised learning (para 0045).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        11/16/2022